        Case 1:18-cv-04705-LMM Document 47 Filed 04/08/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JUAN FERNANDEZ,                          )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )
                                         )     Case No. 1:18-cv-04705-LMM-CCB
SITA INFORMATION                         )
NETWORKING COMPUTING USA,                )
INC., d/b/a SITA, and KERRY              )
BRACKEN, individually,                   )
                                         )
             Defendants.                 )

                     JOINT STIPULATION OF DISMISSAL

      Plaintiff Juan Fernandez and Defendants SITA Information Networking

Computing USA, Inc., d/b/a SITA and Kerry Bracken, by and through their

counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby

dismiss this action with prejudice.    Each party shall bear its own costs and

attorneys’ fees.

      Respectfully submitted this 8th day of April, 2020,



MOLDEN & ASSOCIATES                          CHAMBERLAIN HRDLICKA
                                             WHITE WILLIAMS & AUGHTRY
By: /s/ T. Orlando Pearson
    REGINA S. MOLDEN                         By: s/ Annette A. Idalski
                                               Annette A. Idalski, Bar No. 005559
    Case 1:18-cv-04705-LMM Document 47 Filed 04/08/20 Page 2 of 4




Georgia Bar No. 515454                Kyle D. Winnick, Bar No. 412767
T. ORLANDO PEARSON                    191 Peachtree Street, N.E., 46th floor
Georgia Bar No. 180406                Atlanta, GA 30303-1747
Peachtree Center – Harris Tower,      Telephone: (404) 658-5386
Suite 1245                            annette.idalski@chamberlainlaw.com
233 Peachtree Street, NE              kyle.winnick@chamberlainlaw.com
Atlanta, Georgia 30303
(404) 324-4500                        Counsel for Defendants
(404) 324-4501 (facsimile)
Email: rmolden@moldenlaw.com
Email: topearson@moldenlaw.com

Counsel for Plaintiff




                                -2-
        Case 1:18-cv-04705-LMM Document 47 Filed 04/08/20 Page 3 of 4




                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(D), the undersigned counsel hereby certifies that

this filing complies with the type-volume requirements set forth in Local Rule 5.1.

This document has been prepared in Times New Roman, 14 point font.



                                       By: s/ Annette A. Idalski
                                           Annette A. Idalski
        Case 1:18-cv-04705-LMM Document 47 Filed 04/08/20 Page 4 of 4




                          CERTIFICATE OF SERVICE
      This is to certify that on April 8, 2020, I electronically filed the foregoing

JOINT STIPULATION OF DISMISSAL through the Court’s CM/ECF system,

which will send a notice of electronic filing to all counsel of record.




                                          By: s/ Annette A. Idalski
                                                 Annette A. Idalski
